Citation Nr: 0600802	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  02-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1956.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The claims file has 
since been transferred to the RO in Boise, Idaho, pursuant to 
the veteran's relocation.  

This matter was most recently before the Board in December 
2003, at which time the issue on appeal was remanded for 
development.


FINDING OF FACT

No current low back pathology is related to an injury 
sustained by the veteran in service. 


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. §  3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
November 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The November 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in March 1992.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until November 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
March 1992 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  An opinion000 from a VA physician to address the 
question at issue has been obtained. For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria	

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
	
Analysis

Service medical records include a report of X-ray examination 
in October 1952 indicates that X-rays were "essentially 
normal," except for showing a marked straightening and loss 
of the normal lordotic curve of the cervical spine.  Sick 
call treatment records show diagnosis of myositis of the 
sacral region, for which the veteran was treated via infrared 
heat in August 1954.  He was also treated for "low back 
strain" via infrared heat on five separate occasions in 
March 1955.  The March 1956 report of examination on his 
separation from service was negative for any symptoms or 
diagnosis of any disorder of the musculoskeletal system, 
including the spine.  

Additional  service medical records include a March 1955 
clinical record indicating the veteran hurt his back during a 
fall.  A corresponding report of X-ray examination indicates 
that he struck his back after falling 15 feet while aboard a 
ship.  X-rays of the lumbar spine revealed scoliosis with 
convexity to the right, with no other abnormalities.  A May 
1955 clinical record reveals the veteran complained of 
"[p]ain in [the] tail bone following prolonged sitting."  
Clinical examination revealed no tenderness in the back or 
coccyx areas, and the veteran's back motions were 
"excellent."  The diagnosis was chronic coccydynia, for 
which diathermy was prescribed.  A June 1955 clinic record 
indicates that the veteran experienced lower back soreness on 
prolonged sitting.  Clinical examination revealed that all 
back motions and tests were carried out with no difficulty.  
The diagnosis was "[n]o serious [b]ack [p]athology."  

Copies of records from private physicians, dated from 
September 1983 to October 1988, reflect treatment the veteran 
received for numerous medical disorders.  Records dated from 
September 1983 to June 1985 show diagnosis and treatment of 
right shoulder disorders.  Records dated from November 1986 
to October 1988 show diagnosis and treatment of coronary 
artery disease, and indicate the veteran underwent coronary 
bypass surgery in August 1988 due to progressive anginal 
symptoms.  The records also show diagnosis of hypertension 
and hypercholesterolemia, and they are negative for a back 
disorder.  

Additional private medical records show that the veteran 
sustained a right intertrochanteric femur fracture during a 
fall in a bathroom in December 2001, and indicating that he 
underwent open reduction and internal fixation (ORIF) of same 
soon thereafter.  The physician who initially examined the 
veteran subsequent to the fall reported that "[t]he veteran] 
has a history of cerebrovascular accidents times two and a 
weakness on his right side because of it.  This caused his 
right leg to give out and him to fall on his right hip."  
Private medical records dated through February 2002 show 
follow-up treatment the veteran received for his right hip 
injury.  A report of X-ray examination in January 2002 
indicates a clinical history of "[f]all with back pain."  
X-rays revealed degenerative changes throughout the lumbar 
spine with large, right sided osteophytes at the L2-3 level.  
The intervertebral disc spaces were fairly well-maintained.  
The impression was "no evidence for compression injury."  A 
private outpatient record dated in November 2002 indicates 
that the veteran complained of significant intermittent spasm 
in the lower extremities.  The physician noted that review of 
prior X-rays  showed marked degenerative joint disease, and 
the veteran's back showed "a fair amount of stiffness and 
soreness secondary to [degenerative joint disease]."  
Another November 2002 outpatient record shows that the 
veteran complained of increased pain due to back and leg 
spasm.  The examiner's notations indicate that the veteran 
recounted a fall years ago on the side of a boat with 
"severe injury and sequelae."  

Written statements from the veteran reiterate that service 
connection is warranted for residuals of a low back injury 
because he currently has a back disorder that was caused by 
an injury in service in 1955.  In a June 2002 statement, the 
veteran reported that his back problems caused severe muscle 
spasm in his legs, which in turn caused him to fall and break 
his right hip in December 2001.  In written correspondence 
received in October 2002, the veteran stated that a physician 
who treated him for his back injury during service told him 
that he was "temporarily functional," but he would 
eventually experience nerve compression and lose function of 
his legs.  

Also of record are written statements from the veteran's 
spouse, received in October and November 2002, wherein she 
reported that she saw the veteran soon after he sustained a 
back injury in service.  She recalled that the veteran was in 
considerable pain, and his back was "blue-black from his 
shoulder blades to his rump."  She stated that the veteran 
"toughed it" during their marriage, and she had never known 
him to be without back pain since the in-service back injury.  
She reported that current back problems cause violent leg 
spasm that prevents the veteran from getting a full night's 
sleep, and medication had not helped alleviate any symptoms.  
She stated that she was with the veteran in December 2001 
when leg spasm caused him to fall and break his hip, and 
since then the veteran has been unable to take a single step 
without the aid of a walker.  She reported that a private 
physician had stated that X-rays "clearly show the extent of 
the old injury and that it had healed in an abnormal 
manner."  

The report of a January 2003 VA examination show that the 
veteran complained of back pain that gradually increased over 
the years since an in-service injury.  There was pain up and 
down the spine, primarily in the lumbosacral area.  The 
veteran reported that he sustained additional back problems 
after he was "dropped" from a bed after the December 2001 
ORIF surgery.  The examiner noted that the January 2002 
report of private X-ray examination (outlined above) showed 
degenerative changes throughout the lumbar spine.  The 
examiner noted the veteran's history of a right hip fracture, 
which was reported as "aggravating all of these problems."  
The examiner stated: 

The original trauma or injury was in the 
service.  He fell 15 feet, landing on a 
piece of equipment that crossed his back 
area, and they did not find anything 
broken according to the [veteran], but he 
states that he had a lot of muscle and 
nerve damage, and he was told at the time 
that he would have problems in his later 
life.  

The diagnosis was degenerative changes throughout 
the lumbar spine with large right-sided osteophytes 
at the L2-3 level, with restrictions.  The examiner 
further stated:

[The veteran] also has many other medical 
problems.  His original spinal injury was 
in 1955.  He has had leg spasms that he 
feels caused him to fall and break his 
hip on December 23rd, 2001.  He cannot 
walk unaided with [a] walker, and he 
cannot get up and down from the chair or 
in and out of bed without support or help 
because he could not negotiate steps, and 
his biggest pain problem is spasm.  This 
causes disturbances of his sleep and, of 
course, his other major problem is a 
stroke.  He has had two major strokes.  
The second one causing a loss of all 
movement except for breathing, and he 
required eight months of hospitalization 
and therapy to regain and he has regained 
a lot, but he does continue to have 
speech problems and impaired vision of 
the right eye, and partial loss of 
control . . . of his right hand, leg and 
foot.  He also has torn rotator cuff in 
the right shoulder and heart problems.  
He had open heart surgery in 1984 
following a heart attack.  He had two 
grafts repaired, which is now beginning 
to fail and he has congestive heart 
failure.  

An April 2003 written statement from the veteran, submitted 
at his request in lieu of a personal hearing because it was 
physically and financially impossible for him to attend a 
hearing in person, reiterates that service connection is 
warranted for residuals of a low back injury inasmuch as he 
incurred a back injury in service which is related to a 
current low back disorder.  He stated that he suffers from 
"heart attacks, failed heart grafts, grossly enlarged heart, 
broken hip, heart failure and residual damage due to strokes 
in addition to the leg spasms and pain from my service-
related back injury which caused me to fall and break my 
hip."  He stated that residuals of a low back injury in 
service constituted a "predicted deterioration" of a low 
back disorder, and he contended that the deterioration "is 
the cause of the violent spasms that resulted in my fall and 
broken hip in December 2001."  The veteran further reported 
that he never suffered additional back injuries since he 
injured his back in service.  

At the behest of the Board, the veteran was accorded a VA 
orthopedic examination in June 2005. The examiner noted that 
the veteran's claims folder was reviewed; the veteran's in-
service and post service falls and injuries were 
acknowledged. A physical examination, however, could not be 
completed because the veteran could not stand or bend forward 
from his wheelchair due to serious disabilities unrelated to 
the issue in question. The veteran cancelled a scheduled CT 
scan. The diagnosis was degenerative disease of the lumbar 
spine. The examiner also concluded that the this condition 
was unrelated (95%)  to the lumbar spine injury in service, 
pointing out that the veteran had had multiple falls and 
strokes, as well as scoliosis unrelated to the injury. 

No medical opinion or other competent medical evidence to 
contrary to that offered by the VA physician in June 2005 has 
been submitted. The Board has considered the veteran's  
statements and testimony and they have been given weight as 
to the veteran's symptoms over the years. However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992). The Court has also held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching its decision, the Board finds it not 
insignificant that the veteran apparently did not seek 
medical treatment for a low back condition for many years 
after the in-service episode and that he experienced post 
service trauma to the low back. Most important is the June 
2005 medical opinion contrary to the veteran's assertions. 
Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim for service connection for 
residuals of a low back injury.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. §  3.303.


ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


